Title: To Alexander Hamilton from John Chester, 11 October 1791
From: Chester, John
To: Hamilton, Alexander



[Wethersfield] Connecticut, Office of Supervisor,October 11th 1791.
Sir.

In compliance with the request in your Circular of 22d June last, herewith are forwarded a number of letters, which have been recieved, & relate to the subject of Manufactures carried on in this State; together with sundry samples.
After having revolved in my mind several plans for obtaining the necessary information, none was thought of which afforded so flattering prospects, as that which was adopted, of writing to each member in the upper branch of our legislature, as well as to many of the principal manufacturers. The most of my letters have been answered; and if the information is not so full, & complete, as could be wished, still it is the best which could be obtained, & may possibly be of some service.
Accounts of the silk manufactured at Wallingford, and of the linnen & cotton made at N Haven, also letters from several gentlemen on this subject are expected, and shall as soon as they are recieved be transmitted.
I am with the greatest consideration,   Sir,   Your most obedt servant.
John Chester.
